DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “self-cleaning apparatus capable of performing a vacuum cycle or a backwash cycle” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “apparatus” coupled with functional language “self-cleaning... capable of performing a vacuum cycle or a backwash cycle” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 30 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
a vacuum system (See [0047]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21, 22, 24, 27, 28, 31, 42, 44, and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20030127391 to Craft et al. (“Craft”) in view of U.S. Patent Application No. 2013/0015137 to Urmenyi et al. (“Urmenyi”)

treating an aqueous liquid in an aqueous cooling system with a biocide (See 42 in Fig. 1 and see [0054]);
diverting at least a portion of the biocide-treated aqueous liquid to a first filtration surface having a given porosity, thereby producing a first stream (See 12, and see [0043], a side stream is taken from the cooling water circulation loop, and at least a portion of this this is diverted via 15 to a filter);
filtering the first stream with the first filtration surface, thereby producing a second stream (See 10 and 16 in Fig. 1, and see [0043], filtered permeate water is provided as a second stream 16);
filtering at least a portion of the second stream with a second filtration surface less porous than the first filtration surface, thereby producing a third stream (See [0050], a polishing filter 40 is provided and a portion of the second stream is diverted to the second filtration surface thereby providing a third stream 19.  See [0049], the filter 10 is a microfiltration membrane; and see [0050], the polisher filter 40 is a nano-filtration membrane or RO membrane which would be less porous than the microfilration membrane by virtue of having a smaller pore size.  Alternatively see [0050], since the polishing filter 40 removes additional dissolved and particulate matter that passed through the upstream filter 10, and therefore is considered to be less porous than the upstream filter 10 );
(See in Fig. 1, flow 16 is combined with flow 19 and returned to cooling tower 20).
Craft is different from claim 21 in that Craft does not mention monitoring at least one operating variable for the second filtration surface, the at least one operating variable selected from the group consisting of backwash count, vacuum count pressure drop across the second filtration surface, ORP, and combinations thereof.  Urmenyi is directed to a method of filtering water in a cooling system (See Urmenyi abstract, [0002], and in the Figures).  Urmenyi suggests that a step is provided of monitoring a process variable for filtration surface (See [0022], [0032], processing parameters and filtration data for filter surface of the type enumerated are taught).  Urmenyi suggests that the method diverts water to the filter depending on the biocide demand of the system, based on the water quality measurements (See Urmenyi [0058]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to determine the biocide demand based on water quality measurements associated with the filter surfaces, including the second surface, in Craft in order to control the diversion of water to a filter surface in response to biocide demand as taught by Urmenyi.
As to claim 22, Craft and Urmenyi teach the method of claim 21, and further in Craft the cooling system is a recirculation system (See Craft in Fig. 1, filter system recirculates water via loop 22,23,24).
As to claim 24, Craft and Urmenyi teach the method of claim 21, and although Craft does mention that the process is an automated process, Urmenyi provides for (See Urmenyi [0007], [0021], [0032], and throughout).  Urmenyi demonstrates that the use of automated processing facilitates providing optimal performance of the system (See [0032], and throughout).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for an automated process in Craft and Urmenyi in order to facilitate optimizing the process as discussed in Urmenyi.
As to claims 27 and 28, Craft and Urmenyi teach the method of claim 21, and although Craft does not mention the biocide used, Urmenyi suggests using chlorine oxidizing biocide as an effective biocide (See [0030], and see also [0058]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use chlorine oxidizing biocide in Craft and Urmenyi in order to provide for an effective biocide as demonstrated in Urmenyi.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 31, Craft and Urmenyi teach the method of claim 21, and in Craft the filers are cross-flow, i.e. flow through filters, (See Craft 10 and 40 and see [0050]).
As to claim 42, Craft and Urmenyi teach the method of claim 21, and in Urmenyi the operative variable is backwash count (See [0032], [0033])
As to claim 44, Craft and Urmenyi teach the method of claim 21, and further teach that the operative variable is pressure drop (See [0032], based on diffrential pressure is a measurement of pressure drop).
(See [0022], [0032]).

Claim 21, 22, 24, 27, 28, 31, 42, 44, and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application No. 2013/0015137 to Urmenyi et al. (“Urmenyi”) in view of U.S. Patent Application Publication No. 20030127391 to Craft et al. (“Craft”).
As to claim 21, Urmenyi teaches a method of inhibiting microbial fouling, the method comprising:
treating an aqueous liquid in an aqueous cooling system with a biocide ([0030] oxidizing biocide is taught; and see [0002] cooling tower is taught);
diverting at least a portion of the biocide-treated aqueous liquid to a first filtration surface having a given porosity, thereby producing a first stream (See [0052], a side stream is taught and water is provided to a filter 116 having a given porosity);
filtering the first stream with the first filtration surface, thereby producing a second stream (See [0041], large pore size filter is provided and a second stream is provided of fluid that passes through the filter);
filtering at least a portion of the second stream with a second filtration surface less porous than the first filtration surface, thereby producing a third stream (See [0041], water that passes through the first filter forms a second stream and the second stream is passed through a filter having a smaller pore size and therefore less porous);
(See [0022], [0032], processing parameters and filtration data for filter surface of the type enumerated are taught, and see [0043]-[0049], targeted and therefore smaller pore size filter is suggested for water quality measurements and adjustments; and see [0058], water is diverted based on biocide demand based on water quality measurements) ,
returning at least a portion of the third stream (See [0052], water is returned from the filter device/system through the outlet).
Urmenyi does not mention that the third stream is returned with the remainder portion of the second stream.  Craft is directed to a circulating cooling filtration system (See Craft title, abstract and in the Figures).  Craft demonstrates returning a portion of a third stream from an outlet of a second filter and a portion of a second stream from a first filter to the cooling system (See 16 which is combined with 19 and returned to cooling system 20)   A person having ordinary skill in the art would expect that returning the second and third streams to the cooling system provides for returning sufficiently gross and targeted filtered water to the cooling tower for further use.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to return the third stream with any remaining portion of the second stream in Urmenyi as is demonstrated in Craft in order to provide the predictable result of sufficiently filtered water to the cooling system for further use.
(See Urmenyi in Fig. 1 and at least [0004], and [0005]).
As to claim 24, Urmenyi and Craft teach the method of claim 21, and further Urmenyi teaches that the process is automated (See at least [0007], and [0021], and throughout).
As to claims 27 and 28, Urmenyi and Craft teach the method of claim 21, and Urmenyi suggests using chlorine oxidizing biocide as the biocide (See [0030], and see also [0058]).
As to claim 31, Urmenyi and Craft teach the method of claim 21, and further the types of filters identified would result in some form of dead-end and/or flow-through filtration ([0043]-[0049]; and see [0056])
As to claim 42, Urmenyi and Craft teach the method of claim 21, and in Urmenyi the operative variable is backwash count (See [0032], [0033])
As to claim 44, Urmenyi and Craft teach the method of claim 21, and further teach that the operative variable is pressure drop (See [0032], based on diffrential pressure is a measurement of pressure drop).
As to claim 45, Urmenyi and Craft teach the method of claim 21, and further Urmenyi teaches that the operating variable is ORP (See [0022], [0032]).




s 30 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craft and Urmenyi or Urmenyi and Craft in view of U.S. Patent No. 5,244,579 to Horner et al. (“Horner”).
As to claim 30, Craft and Urmenyi or Urmenyi and Craft teach the method of claim 21, but do not mention the use of a self-cleaning apparatus associated with the first or second filtration surfaces.  Horner is directed to a water purifications unit which includes coarse filtration and membrane filtration (See Horner abstract and in the Figs.).  Horner provides for a vacuum based self-cleaning, clean-in-place, apparatus associated with a microfilter filtering surface (See col. 5 lines 48-65, and col. 9 lines 27-60).  Horner explains that providing self-cleaning apparatuses to the filter surface facilitates removal of captured solids and restores pressure drop across the filter (See col. 9 lines 27-60).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a self-cleaning apparatus associated with the second filter surface in Craft and Urmenyi or Urmenyi and Craft in order to provide for self-cleaning in place and removal of captured solids and restoration of pressure drop of as taught by Horner.
As to claim 43, Craft and Urmenyi or Urmenyi and Craft teach the method of claim 21, and further it should be pointed out that Urmenyi discusses monitoring a variety of operating variables (See Urmenyi at least [0022] and [0032]) but do not mention that vacuum count is the operating variable.  Horner is directed to a water purifications unit which includes coarse filtration and membrane filtration (See Horner abstract and in the Figs.).  Horner provides for a vacuum based self-cleaning, clean-in-place, apparatus associated with a microfilter filtering surface (See col. 5 lines 48-65, and col. 9 lines 27-60).  Horner explains that providing self-cleaning apparatuses to the filter surface facilitates removal of captured solids and restores pressure drop across the filter (See col. 9 lines 27-60).  Further Horner suggests that the pressure drop is monitored using a control unit and is indicative of the vacuum cycle (See col. 9 lines 27-60). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to monitor the pressure drop and correlate this with the vacuum cycle count in Craft and Urmenyi or Urmenyi and Craft in order to provide for self-cleaning in place and removal of captured solids and restoration of pressure drop of the second filtration surface as taught by Horner.

Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craft in view of Urmenyi or Urmenyi in view of Craft in further view of U.S. Patent Application Publication No. 2003/0200997 to Gill et al. (“Gill”).
As to claim 41, Craft and Urmenyi or Urmenyi and Craft teach the method of claim 21, but do not mention one of the enumerated biocides of claim 41. Gill is directed to a similar method of treating cooling water with oxidizing biocides (See abstract).  Gill teaches adding additional non-oxidizing biocides of the type enumerated in claim 41 (See [0088]).  Gill suggests adding additional biocides when the microbial contamination is severe (See again [0088]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide a non-oxidizing biocide of the type enumerated in claim 41 as a biocide in the method of Craft and Urmenyi or of Urmenyi and Craft in order to treat the liquid when the microbial contamination is severe as taught by Gill.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Response to Arguments
Applicant's arguments filed 2-12-21 have been fully considered but they are not persuasive.
Applicant argues that as now amended the claims find support in the originally filed disclosure by removing the limitations which lack support under 35 USC 112(a).  In response, the examiner agrees.
The prior limitations, although constituting new matter under 112(a), were not met by the prior art and so the prior art rejections were not presented in the prior action. However, by removing the limitations which constituted new matter under 112(a), the scope of the claims has returned to scope similar to the original scope of the claims.  Accordingly, the obviousness rejections over prior art are reasserted over the broadened claims.
Applicant’s arguments do indicate how the independent claim is patentable over Craft and Urmenyi or Urmenyi and Craft.  The claims are considered unpatentable for the reasons given above in the prior art rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUCAS A STELLING/Primary Examiner, Art Unit 1773